COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                   §
  THE STATE OF TEXAS,                                               No. 08-22-00174-CR
                                                   §
                         State,                                       Appeal from the
                                                   §
  v.                                                                210th District Court
                                                   §
  CLEVY MUCHETTE NELSON,                                          of El Paso County, Texas
                                                   §
                          Appellee.                                 (TC# 20210D02380)
                                                   §

                                            O R D E R

         Pending before the Court is the Appellee’s motion for limited lifting of stay for matters

dealing with conditions of release.      The motion for limited lifting of stay is GRANTED.

Accordingly, the trial court is allowed to handle matters related to the conditions of release in cause

number 20210D02380.

       IT IS SO ORDERED this 3rd day of October, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.